The petitioner seeks a review of the opinion of the Court of Appeals on three points. First, for alleged error in holding that the evidence in the case warranted the submission of the issues to the jury; second, in holding that the evidence warranted the verdict of guilty, and justified the court in overruling the defendant's motion for new trial; and, third, in denying to defendant's counsel the right to state in argument to the jury, as a fact, that: "A white man that will go into a place like that and eat and drink and shoot craps with a negro, his oath is not worth much and you gentlemen know it."
The first two points involve the finding of fact from the evidence, and under the uniform ruling here such finding is not subject to review on certiorari. Postal Tel.-Cable Co. v. Minderhout, 195 Ala. 420, 71 So. 91.
As to the other point, the opinion observed that "the record fails to show error. For the court allowed the argument, with the proviso that it should be counsel's opinion based upon the evidence in the case."
The opinion of the court appears to be free from conflict with the settled law, and the writ will be denied, and the judgment of the Court of Appeals is affirmed.
Writ denied.
GARDNER, C. J., and THOMAS and LIVINGSTON, JJ., concur.